DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 13 and 14, in the reply filed on October 29, 2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.
Claim Objections
Claim 1 and 13 are objected to because of the following informalities: 
In claim 1 (line 14) “To” should recite --to--.
In claim 1 (line 15) “wherein welding current” should recite --wherein a welding current--.
In claim 1 (line 16) “wherein welding speed: ” should recite --wherein a welding speed is--.
In claim 13 (line 1) “steel plate” should recite --steel plates--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0096966) in view of JFE Steel (JP 2008-161899).
As to claim 1, Fujiwara et al. disclose a welded member for plated steel plates having weld zone porosity resistance and fatigue properties comprising: 
5a weld metal portion 33 formed by arc welding and overlapping a first member 26,27 and a laminated second member 26,27 so as to partially overlap the first member, 
wherein a toe angle (Ɵ) of the weld metal portion is 45o or less, and the first member and the second member are plated steel plates;
wherein penetration depth of the weld metal part is 20% or more compared to the thickness of the second member;
wherein the weld metal portion is capable of being formed utilizing a process in which:
a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak (Figure 7; C10 L8-21). 
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).
Accordingly, the process limitations of “a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak” in claim 1 is given little patentable weight; all that is required of claim 1 is that the weld metal portion is capable of being formed utilizing a process in which: a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak.
Assuming arguendo that Fujiwara et al. fail to explicitly disclose a welded member wherein a toe angle (Ɵ) of the weld metal portion is 45o or less, JFE Steel teaches a welded member wherein a toe angle (Ɵ) of the weld metal portion 1 formed by arc welding overlapped first and second steel plates 2,3 is 45o or less; the 45o toe angle of the weld metal portion increasing fatigue strength and fatigue life of the weld joint, providing for a more reliable, more durable weld joint (Figures 1-2; abstract, paragraphs [0002,0060]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. wherein the toe angle is 45o, as taught by JFE Steel, in order to increase fatigue strength and fatigue life of the weld joint, providing for a more reliable, more durable weld joint.
Fujiwara et al. fail to explicitly disclose that the pore area ratio of the weld metal portion is less than 0.5%.  Fujiwara et al. do not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that the pore area ratio of the weld metal portion is extremely suppressed (C10 L8-21).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. to comprise galvanized steel plate or electrode material providing for a pore area ratio of less than 0.5%, as Fujiwara et al. do not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that the pore area ratio of the weld metal portion is extremely suppressed, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Fujiwara et al. as modified by JFE Steel fail to explicitly disclose a welded member for plated steel plate wherein the fatigue strength of the weld metal portion is 250 MPa or more, 10and the fatigue life is 2,000,000 cycles or more with a cyclic fatigue load of 10 kN (minimum / maximum load ratio, R = 0.1).  JFE Steel does not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that fatigue strength of the weld metal portion more than 200 MPa is desired (JFE paragraph [0062]).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. as modified by JFE Steel to comprise galvanized steel plate or electrode material providing for a fatigue strength of the weld metal portion of 250 MPa or more, 10and a fatigue life of 2,000,000 cycles or more with a cyclic fatigue load of 10 kN, as JFE Steel does not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that fatigue strength of the weld metal portion more than 200 MPa is desired, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim10 2, Fujiwara et al. disclose a welded member for plated steel plates wherein the plated steel plates are Zn-Mg-Al alloy plated or galvanized hot-rolled steel plates 26,27 (Figure 7; C7 L1-3).
As to claims 3 and 4, Fujiwara et al. fail to explicitly disclose a welded member for plated steel plates wherein the hot-rolled steel plates are 590FB steel having a tensile strength of 590 MPa or more and a thickness of 6 mm or less.
JFE Steel teaches a welded member wherein hot-rolled steel plates 2,3 are 590FB steel having a tensile strength of 590 MPa or more and a thickness of 6 mm or less; the 6 mm 590FB steel having increased fatigue strength and fatigue life, providing for a more reliable, more durable weld joint (Figures 1-2; abstract, paragraphs [0002,0014]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. wherein the hot-rolled steel plates comprise 6 mm 590FB steel, as taught by JFE Steel, in order to increase fatigue strength and fatigue life, providing for a more reliable, more durable weld joint.
As to claim 13, Fujiwara et al. disclose a welded member for plate steel plates wherein the weld metal portion is capable of being formed utilizing a process in which:
solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas (Figure 7; C10 L8-21). 
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).
Accordingly, the process limitations of “solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas” in claim 13 is given little patentable weight; all that is required of claim 13 is that the weld metal portion is capable of being formed utilizing a process in which: solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas.
As to claim 14, Fujiwara et al. disclose a welded member for plated steel plates having weld zone porosity resistance and fatigue properties comprising: 
5a weld metal portion 33 formed by arc welding and overlapping a first member 26,27 and a laminated second member 26,27 so as to partially overlap the first member, 
wherein a toe angle (Ɵ) of the weld metal portion is 45o or less, and the first member and the second member are plated steel plates;
wherein penetration depth of the weld metal part is 20% or more compared to the thickness of the second member;
wherein the weld metal portion is capable of being formed utilizing a process in which:
solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas (Figure 7; C10 L8-21). 
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).
Accordingly, the process limitations of “solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas” in claim 13 is given little patentable weight; all that is required of claim 13 is that the weld metal portion is capable of being formed utilizing a process in which: solid wire is fed into a shielding gas which a Ar gas containing 10 to 30% of CO2 gas.
Assuming arguendo that Fujiwara et al. fail to explicitly disclose a welded member wherein a toe angle (Ɵ) of the weld metal portion is 45o or less, JFE Steel teaches a welded member wherein a toe angle (Ɵ) of the weld metal portion 1 formed by arc welding overlapped first and second steel plates 2,3 is 45o or less; the 45o toe angle of the weld metal portion increasing fatigue strength and fatigue life of the weld joint, providing for a more reliable, more durable weld joint (Figures 1-2; abstract, paragraphs [0002,0060]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. wherein the toe angle is 45o, as taught by JFE Steel, in order to increase fatigue strength and fatigue life of the weld joint, providing for a more reliable, more durable weld joint.
Fujiwara et al. fail to explicitly disclose that the pore area ratio of the weld metal portion is less than 0.5%.  Fujiwara et al. do not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that the pore area ratio of the weld metal portion is extremely suppressed (C10 L8-21).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. to comprise galvanized steel plate or electrode material providing for a pore area ratio of less than 0.5%, as Fujiwara et al. do not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that the pore area ratio of the weld metal portion is extremely suppressed, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Fujiwara et al. as modified by JFE Steel fail to explicitly disclose a welded member for plated steel plate wherein the fatigue strength of the weld metal portion is 250 MPa or more, 10and the fatigue life is 2,000,000 cycles or more with a cyclic fatigue load of 10 kN (minimum / maximum load ratio, R = 0.1).  JFE Steel does not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that fatigue strength of the weld metal portion more than 200 MPa is desired (JFE paragraph [0062]).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the welded member disclosed by Fujiwara et al. as modified by JFE Steel to comprise galvanized steel plate or electrode material providing for a fatigue strength of the weld metal portion of 250 MPa or more, 10and a fatigue life of 2,000,000 cycles or more with a cyclic fatigue load of 10 kN, as JFE Steel does not disclose any structural or functional significance as to the specific galvanized steel plate or electrode material; other than that fatigue strength of the weld metal portion more than 200 MPa is desired, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Fujiwara et al. fail to disclose a welded member for plated steel plates wherein
a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak.
Examiner disagrees.  As to claim 1, Fujiwara et al. disclose a welded member for plated steel plates wherein the weld metal portion 33 is capable of being formed utilizing a process in which:
a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak (Figure 7; C10 L8-21). 
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).
Accordingly, the process limitations of “a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak” in claim 1 is given little patentable weight; all that is required of claim 1 is that the weld metal portion is capable of being formed utilizing a process in which: a welding molten metal stirring wave frequency defined by the formula 1/(TH + TL) is 20 to 30 Hz, wherein a welding current is in the range of 200 to 300A, wherein welding speed is 0.6 to 1.0 m/min, wherein TH is a period of the first peak, and TL is a period of the second peak.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/20/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619